Citation Nr: 0904969	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  07-17 006A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 40 
percent for low back syndrome, degenerative disc disease 
(DDD) and herniated nucleus pulposus at L4-5.

2.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).

3.  Entitlement to an effective date earlier than April 24, 
1997 for the grant of a 20 percent rating for low back 
syndrome, DDD, and herniated nucleus pulposus at    L4-5.

4.  Entitlement to an effective date earlier than June 15, 
2006 for the grant of a 40 percent rating for low back 
syndrome, DDD, and herniated nucleus pulposus at    L4-5.



REPRESENTATION

Veteran represented by:	South Carolina Office of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1973 to 
December 1985 and from July 1991 to April 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2007 rating decision of the 
Columbia, South Carolina regional office (RO) of the 
Department of Veterans Affairs (VA) increasing the Veteran's 
low back syndrome disability evaluation from 20 percent to 40 
percent, effective June 15, 2006.  This rating decision also 
denied the Veteran's TDIU claim.

The Veteran testified before the undersigned at a hearing at 
the RO in December 2008.  A transcript of that hearing has 
been associated with the claims folder.

An October 2006 administrative decision granted the Veteran's 
spousal dependency claim and established an effective date of 
June 23, 2003.  He submitted timely notice of disagreement, 
but has not submitted a substantive appeal in response to the 
statement of the case or supplemental statement of the case.  
The RO has not certified this issue as being on appeal, and 
VA has taken no other action to suggest to the Veteran that 
the issue has been perfected for appeal.  The Veteran offered 
no testimony on this issue at the hearing.  Accordingly, the 
Board will not further consider this issue.

The issue of an earlier effective date for the Veteran's 
spousal dependency claim is being addressed herein.  The 
remaining issues on appeal are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required.


REMAND

A May 1997 rating decision increased the evaluation for low 
back syndrome degenerative disc disease and herniated nucleus 
pulposus from 0 to 20 percent, effective April 24, 1997.  The 
Veteran submitted a June 1997 notice of disagreement (NOD) 
with both the effective date and the disability rating, and 
contended that the medical evidence suggested that his 
condition existed prior to the established effective date.  

The Veteran's disagreement with the rating was appealed to 
the Board and ultimately decided in a March 2006 decision.  
The Board noted the notice of disagreement with the effective 
date and referred this issue to the RO. 

A statement of the case has not been issued with regard to 
the disagreement with the effective date issue.  This issue 
must be remanded for the issuance of such a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1999).

In addition, an April 2007 rating decision established a 40 
percent disability rating for the Veteran's low back 
syndrome, effective June 15, 2006.  The Veteran's June 2007 
NOD also disagreed with both the effective date as well as 
the assigned disability rating.  This issue has not been 
further adjudicated by the RO and must be remanded for the 
issuance of a statement of the case.  Manlincon v. West, 12 
Vet. App. 238 (1999).

The Veteran requested a new VA orthopedic examination at his 
December 2008 hearing.  In support of his request, he 
testified that his low back syndrome had gotten worse since 
his last January 2007 VA orthopedic examination in that his 
"extreme" back pain had increased and that he now 
experienced pain that radiated down both of his legs.  He 
testified that he had been prescribed a walking cane to 
assist in his ambulation since his last examination.  He also 
contended that the January 2007 VA examiner did not perform a 
through examination, but did not provide the basis of this 
opinion.  In addition, he testified that he had submitted a 
private August 2008 Magnetic Resonance Imaging (MRI) report 
that would further detail his current condition.

The Veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  In light of the Veteran's December 2008 Travel Board 
testimony regarding his worsened back condition, a new 
examination is required.

In addition, the Veteran testified at his December 2008 
hearing that he was in the process of appealing a denial of 
his Social Security Administration (SSA) benefits 
application.  He did not indicate which of his disabilities 
formed the basis of his benefit application.

The actual decision by the Social Security Administration 
(SSA), and the medical records on which that decision was 
based, are not of record.  These records are potentially 
pertinent to the claims of entitlement to service connection.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that where there has been a determination 
with regard to SSA benefits, the records concerning that 
decision must be obtained.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the Veteran 
that, to substantiate a claim, the Veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peak, 22 Vet. App. 37 (2008).

Further, if the diagnostic code (DC) under which the Veteran 
is rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
on the Veteran's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant. Additionally, the Veteran must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant DCs, which 
typically provide for a range in severity of a particular 
disability from non-compensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

This notice must also provide examples of the types of 
medical and lay evidence that the Veteran may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.

The Veteran has not received full VCAA notice with regard to 
providing evidence of the impact of his disability on 
employment or on his daily life, or the detailed information 
regarding ratings specified by the Court in Vazquez-Flores.   
As the Veteran's claims must be remanded for other reasons, 
there is an opportunity to provide notice that fully complies 
with the requirements of Vazquez-Flores.

The Veteran does not currently meet the percentage 
requirements for TDIU.  38 C.F.R. § 4.16(a) (2008).  As this 
claim is being remanded for a reevaluation of the service-
connected low back syndrome, the claim for TDIU is being 
remanded as these claims are inextricably intertwined.  See 
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  

The Court has held that in the case of a claim for total 
rating based on individual unemployability, the duty to 
assist requires that VA obtain an examination which includes 
an opinion on what effect the appellant's service-connected 
disabilities have on his ability to work.  Friscia v. Brown, 
7 Vet. App. 294, 297 (1994).  Such an opinion has been 
obtained with regard to the back disability.  An opinion has 
not been obtained with regard to the combination of all 
service connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.   The Veteran should be provided the 
notice required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), as 
required by Vazquez-Flores, to include 
notice pertaining to the issue of 
entitlement to TDIU as well as his 
increased disability evaluation claim for 
his service-connected low back syndrome.

2.  Request all decisions and medical 
records associated with the Veteran's SSA 
benefit application.  Any records received 
should be associated with the claims 
folder.

3.  Issue a statement of the case as to 
entitlement to an effective date earlier 
than April 24, 1997 for the grant of a 20 
percent disability evaluation for the 
Veteran's low back syndrome.  Only if a 
sufficient substantive appeal is received 
should this issue be certified to the 
Board.

4.  Issue a statement of the case as to 
entitlement to an effective date earlier 
than June 15, 2006 for the grant of a 40 
percent disability evaluation for the 
Veteran's low back syndrome.  Only if a 
sufficient substantive appeal is received 
should this issue be certified to the 
Board.

5.  The Veteran should be scheduled for a 
VA examination to determine the current 
level of impairment due to the service 
connected low back syndrome disability.

The claims folder should be made available 
to the examiner for review prior to the 
examination and the examiner is requested 
to acknowledge such review in the 
examination report or in an addendum.

The examiner should report the Veteran's 
ranges of thoracolumbar spine flexion, 
extension, lateral flexion, and rotation 
in degrees and note the presence or 
absence of muscle spasm in the 
thoracolumbar spine.  The examiner should 
also report whether the Veteran's 
thoracolumbar spine is ankylosed.

The examiner should determine whether the 
Veteran's back disability is manifested by 
weakened movement, excess fatigability, or 
incoordination.  Such inquiry should not 
be limited to muscles or nerves.  These 
determinations should be expressed in 
terms of the additional degree of range of 
motion loss due to any weakened movement, 
excess fatigability, incoordination, pain 
or flare-ups.

The examiner should also note any 
neurologic impairment associated with the 
back disability.  All affected nerves 
should be noted, and the severity of any 
associated disability should be noted.

The examiner should also provide an 
opinion as to whether the service 
connected disabilities together would 
preclude the Veteran from maintaining 
employment for which his education and 
occupational experience would otherwise 
qualify him.

6.  If the benefits sought on appeal are 
not fully granted, including the Veteran's 
TDIU claim, issue a supplemental statement 
of the case considering all evidence 
received since the statement of the case, 
before returning the case to the Board, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


